     Case 2:19-cv-00319 Document 17 Filed 04/30/20 Page 1 of 2 PageID #: 1270



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


MICHAEL RAY SAMMONS

                          Plaintiff,

v.                                           CIVIL ACTION NO. 2:19-cv-00319

ANDREW SAUL,
Commissioner of Social Security,

                          Defendant.



                     MEMORANDUM OPINION AND ORDER

        This action was referred to United States Magistrate Judge Cheryl A. Eifert

for submission to this court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). On March 31, 2020, Magistrate

Judge Eifert submitted the Proposed Findings of Fact and Recommendation

(“PF&R”), [ECF No. 16], recommending the court grant Plaintiff’s motion for

judgment on the pleadings, to the extent that it requests remand, [ECF No. 13]; deny

Defendant’s request to affirm the decision of the Commissioner, [ECF No. 14]; and

dismiss this action from the docket. To date, no objections to Magistrate Judge

Eifert’s PF&R have been filed, and the time period for the filing of objections has

passed.

        Accordingly, the court ADOPTS and INCORPORATES herein the PF&R. For

the reasons stated, the court GRANTS Plaintiff’s motion for judgment on the
   Case 2:19-cv-00319 Document 17 Filed 04/30/20 Page 2 of 2 PageID #: 1271



pleadings, to the extent that it requests remand, [ECF No. 13]; DENIES Defendant’s

request to affirm the decision of the Commissioner, [ECF No. 14]; and DISMISSES

this action from the court’s docket. The court DIRECTS the Clerk to send a copy of

this Order to counsel of record and any unrepresented party.



                                      ENTER:       April 30, 2020
